Exhibit 10.10

 

LABOR READY, INC.

INDEMNIFICATION
AGREEMENT

This Agreement is made as of the       day of                 , 2006, by and
between LABOR READY, INC., a Washington corporation (the “Company”), and
                                      (“Indemnitee”).

RECITALS

A.                                   The Company desires to attract and retain
qualified directors and officers, and to provide them with protection against
liability and expenses incurred while acting in that capacity.

B.                                     The Company’s articles of incorporation
(the “Articles of Incorporation”) and its bylaws (the “Bylaws”) contain
provisions for indemnifying directors and officers of the Company, and the
Articles of Incorporation, Bylaws and Title 23B of the Revised Code of
Washington (the “Washington Business Corporation Act”) contemplate that separate
contracts may be entered into between the Company and its directors and officers
with respect to their indemnification by the Company, which contracts may
provide greater protection than is afforded by the Articles of Incorporation and
Bylaws.

C.                                     The Company recognizes that Indemnitee
has reservations about serving or continuing to serve the Company without
adequate protection against personal liability arising from such service, and
that it is also of critical importance to Indemnitee that adequate provision be
made for advancing costs and expenses of legal defense.

D.                                    The Board of Directors of the Company has
approved as being in the best interests of the Company indemnity agreements
substantially in the form of this Agreement for directors and certain officers
of the Company.

NOW, THEREFORE, in consideration of the promises, conditions, representations
and warranties set forth herein, including the Indemnitee’s continued service to
the Company, the Company and Indemnitee hereby agree as follows:

1.                                      Definitions.  The following terms, as
used herein, shall have the following respective meanings; other terms not
specifically defined herein have the meanings provided in the Washington
Business Corporation Act, as hereafter defined, or the Bylaws:

“Covered Amount” means all losses, claims, damages, liabilities, expenses
(including attorneys’ fees), judgments, fines, ERISA excise taxes or penalties,
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) actually and
reasonably incurred by Indemnitee in connection with a Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in, or
at least not opposed to, the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.


--------------------------------------------------------------------------------


“final judgment” or “finally adjudged” shall mean that a court having
jurisdiction has issued a decision, order or judgment that disposes of the
action and such action is not subject to appeal.

“Proceeding” means any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, whether
formal or informal, in which Indemnitee is, was or becomes involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Company or that, being or having been such a
director, officer, employee or agent, Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, whether the basis of
such proceeding is alleged action (or inaction) by Indemnitee in an official
capacity as a director, officer, employee or agent or in any other capacity
while serving as a director, officer, employee or agent; provided, however,
that, except with respect to an action to enforce the provisions of this
Agreement, Proceeding shall not include any action, suit, claim or proceeding
instituted by or at the direction of Indemnitee unless such action, suit, claim
or proceeding is or was authorized by the Company’s board of directors.

2.                                      Indemnification.

(a)                                  Scope.  The Company agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by this Agreement, the
Articles of Incorporation, the Bylaws, the Washington Business Corporation Act
or otherwise.  In the event of any change, after the date of this Agreement, in
any applicable law, statute or rule regarding the right of a Washington
corporation to indemnify a member of its board of directors or an officer, such
changes, to the extent that they would expand Indemnitee’s rights hereunder,
shall be within the purview of Indemnitee’s rights and the Company’s obligations
hereunder, and, to the extent that they would narrow Indemnitee’s rights
hereunder, shall be excluded from this Agreement; provided, however, that any
change that is required by applicable laws, statutes or rules to be applied to
this Agreement shall be so applied regardless of whether the effect of such
change is to narrow Indemnitee’s rights hereunder.

(b)                                 Additional Indemnification.  If Indemnitee
was or is made a party, or is threatened to be made a party, to or is otherwise
involved (including, without limitation, as a witness) in any Proceeding, the
Company shall hold harmless and indemnify Indemnitee from and against any and
all Covered Amounts.

(c)                                  Determination of Entitlement.  In the event
that a determination of Indemnitee’s entitlement to indemnification is required
pursuant to Section 23B.08.550 of the Washington Business Corporation Act or any
successor thereto or pursuant to other applicable law, the appropriate
decision-maker shall make such determination; provided, however, that Indemnitee
shall initially be presumed in all cases to be entitled to indemnification,
unless the Company shall deliver to Indemnitee written notice of a determination
that Indemnitee is not entitled to indemnification within sixty (60) calendar
days of the final disposition of the Proceeding under which such Indemnitee is
seeking indemnification, such determination shall conclusively be deemed to have
been made in favor of the Company’s provision of indemnification and the Company
hereby agrees not to assert otherwise.

2


--------------------------------------------------------------------------------


(d)                                 Survival.  The indemnification provided
under this Agreement shall apply to any and all Proceedings, notwithstanding
that Indemnitee has ceased to be a director, officer, employee or agent of the
Company.

3.                                      Notification and Defense of Claim.

(a)                                  Notification. Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee will, if
a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof; but the
omission to notify the Company will not relieve the Company from any liability
which it may have to Indemnitee under this Agreement unless and only to the
extent that such omission can be shown to have prejudiced the Company’s ability
to defend the Proceeding.

(b)                                 Defense of Claim. With respect to any such
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:

(i)                                     The Company may participate therein at
its own expense;

(ii)                                  The Company, jointly with any other
indemnifying party similarly notified, may assume the defense thereof, with
counsel satisfactory to Indemnitee (Indemnitee’s consent to such counsel may not
be unreasonably withheld).  After notice from the Company to Indemnitee of its
election to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof unless (A) the
employment of counsel by Indemnitee has been authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action, or (C) the Company shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in 3(b)(ii)(B) above;

(iii)                               The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without its written consent;

(iv)                              The Company shall not settle any action or
claim in any manner which would impose any penalty or limitation on Indemnitee
without Indemnitee’s written consent; and

(v)                                 Neither the Company nor Indemnitee will
unreasonably withhold its, his or her consent to any proposed settlement.

(c)                                  Notice to Insurers. If, at the time of the
receipt of a notice of a claim pursuant to Section 3(a) hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

3


--------------------------------------------------------------------------------


4.                                      Expense Advances.

(a)                                  Expense Advances. The right to
indemnification of Covered Amounts conferred hereby shall include the right to
have the Company pay Indemnitee’s expenses in any Proceeding as such expenses
are incurred and in advance of such Proceeding’s final disposition (such right
is referred to hereinafter as an “Expense Advance”). Any Expense Advance to be
made under this Agreement shall be paid by the Company to Indemnitee within
twenty (20) calendar days following delivery of a written request therefor by
Indemnitee to the Company.

(b)                                 Conditions to Expense Advance. The Company’s
obligation to provide an Expense Advance is subject to the following conditions:

(i)                                     Indemnitee shall submit to the Company a
written undertaking, constituting an unlimited general obligation of the
Indemnitee, to repay any and all of the Expense Advance if it is ultimately
determined that the Indemnitee did not meet the required standard of conduct;

(ii)                                  Indemnitee shall submit to the Company a
written affirmation of the Indemnitee’s good faith belief that the Indemnitee
has met the standard of conduct required to be eligible for indemnification; and

(iii)                               Indemnitee shall give the Company such
information and cooperation as it may reasonably request and as shall be within
Indemnitee’s power.

5.                                      Enforcement.

(a)                                  Enforcement.  In the event that a claim for
indemnification, an Expense Advance or otherwise is made hereunder and is not
paid within sixty (60) calendar days of the final disposition of the Proceeding
under which an Indemnitee is seeking indemnification (twenty days for an Expense
Advance), provided that written notice of such final disposition is promptly
delivered to the Company, Indemnitee may, but need not, at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim (an
“Enforcement Action”).

(b)                                 Presumptions in Enforcement Action.  In any
Enforcement Action the following presumptions (and limitation on presumptions)
shall apply:

(i)                                     The Company shall conclusively be
presumed to have entered into this Agreement and assumed the obligations imposed
on it hereunder in order to induce Indemnitee to continue as an officer and/or
director, as the case may be, of the Company;

(ii)                                  Neither (i) the failure of the Company
(including the Company’s board of directors, independent or special legal
counsel or the Company’s shareholders) to have made a determination prior to the
commencement of the Enforcement Action that indemnification of Indemnitee is
proper in the circumstances nor (ii) an actual determination by the Company, its
board of directors, independent or special legal counsel or shareholders that
Indemnitee is not entitled to indemnification shall preclude the bringing of an
Enforcement Action.; and

(iii)                               If Indemnitee is or was serving as a
director, officer, employee or agent of a corporation of which a majority of the
shares entitled to vote in the election of its directors is held by the Company
or in an executive or management capacity in a partnership, joint venture, trust
or other

4


--------------------------------------------------------------------------------


enterprise of which the Company or a wholly-owned subsidiary of the Company is a
general partner or has a majority ownership, then Indemnitee shall conclusively
be deemed to be serving such entity at the request of the Company.

(c)                                  Attorneys’ Fees and Expenses for
Enforcement Action. In the event Indemnitee is required to bring an Enforcement
Action, the Company shall indemnify and hold harmless Indemnitee against all of
Indemnitee’s fees and expenses in bringing and pursuing the Enforcement Action
(including attorneys’ fees at any stage, including on appeal); provided,
however, that the Company shall not be required to provide such indemnification
for such attorneys’ fees or expenses if it is finally adjudicated that each of
the material assertions made by Indemnitee in such Enforcement Action was not
made in good faith or was frivolous.

6.                                      Limitations on Indemnification; Mutual
Acknowledgment.

(a)                                  Limitation on Indemnification. No
indemnification pursuant to this Agreement shall be provided by the Company:

(i)                                     On account of any suit in which a final
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company in violation of
the provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto;

(ii)                                  For Covered Amounts that have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company;

(iii)                               On account of Indemnitee’s conduct which is
finally adjudged to have been intentional misconduct, a knowing violation of law
or RCW 23B.08.310 or any successor provision of the Washington Business
Corporation Act, or a transaction from which Indemnitee derived benefit in
money, property or services to which Indemnitee is not legally entitled, unless
and only to the extent that a court shall in a final judgment determine upon
application that, despite the adjudication of liability but in view of all the
circumstances fo the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such amounts which the court shall deem proper; or

(iv)                              If a final judgment by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful.

(b)                                 Mutual Acknowledgment. The Company and
Indemnitee acknowledge that, in certain instances, federal law or public policy
may override applicable state law and prohibit the Company from indemnifying
Indemnitee under this Agreement or otherwise. For example, the Company and
Indemnitee acknowledge that the Securities and Exchange Commission (the “SEC”)
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations.  Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.

7.                                      D&O Insurance.  The Company hereby
covenants and agrees that, so long as Indemnitee shall continue to serve as an
officer or director of the Company and thereafter so long as Indemnitee shall

5


--------------------------------------------------------------------------------


be subject to any Proceeding, the Company shall maintain in full force and
effect a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for losses
from wrongful acts.  In all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors, if Indemnitee is a director, or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer.  Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company’s board of directors determines
in good faith that such insurance is not reasonably available, if the premium
costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or subsidiary of the Company; provided however
that such decision shall not adversely affect coverage of director and officer
liability insurance for periods prior to such decision without the unanimous
vote of all directors.

8.                                      Rights Not Exclusive.  The rights
provided hereunder shall not be deemed exclusive by any other rights to which
the Indemnitee may be entitled under the Washington Business Corporation Act,
Articles of Incorporation, Bylaws or any agreement, vote of shareholders or of
disinterested directors or otherwise, both as to action in Indemnitee’s official
capacity and as to action in any other capacity by holding such office, and
shall continue after the Indemnitee ceases to serve the Company as a Indemnitee.

9.                                      Notices.  Any notice, demand or request
required or permitted to be given under this Agreement shall be in writing and
shall be deemed given when actually received (either through delivery in person
or by telex or facsimile transmission) or two business days after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified.

10                                  No Employment Rights.  Nothing contained in
this Agreement is intended to create in Indemnitee any right to continued or
future employment.

11.                               Severability.  In the event that any provision
of this Agreement is determined by a court to require the Company to do or to
fail to do an act which is in violation of the Washington Business Corporation
Act or other applicable law, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

12.                               Choice of Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Washington.

13.                               Consent to Jurisdiction.  The Company and the
Indemnitee each hereby irrevocably consent to the jurisdiction of the state and
federal courts located in King County, Washington for all purposes in connection
with any action or proceeding which arises out of or relates to this Agreement.

14.                               Entire Agreement; Enforcement of Rights.  This
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. No modification, amendment or termination of this Agreement, nor any
waiver of any rights under this Agreement, shall be effective unless in writing
signed by the parties to

6


--------------------------------------------------------------------------------


this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

15                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

16.                               Successor and Assigns.  This Agreement shall
be (i) binding upon all successors and assigns of the Company (including any
transferee of all or substantially all of its assets and any successor by merger
or otherwise by operation of law) and (ii) shall be binding on and inure to the
benefit of the heirs, personal representatives and estate of Indemnitee.

17.                               Amendment.  No amendment, modification,
termination or cancellation of this Agreement shall be effective unless made in
a writing signed by each of the parties hereto.

[remainder of page left intentionally blank]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the day and year first above written.

LABOR READY, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

                         , Indemnitee

 

8


--------------------------------------------------------------------------------